DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
This Office Action is responsive to the amendment filed December 1, 2020. As directed by the amendment: Claims 1, 7, and 12 have been amended. Claim 17 has been cancelled. Claims 1-16, 18, and 19 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over del Rio et al. (US 2012/0259337), herein referred to as del Rio, and in view of Crim et al. (US 3,797,497), herein referred to as Crim.
Regarding claim 1, del Rio discloses a medical device (10) (figure 1A) comprising an adaptor (16), the adaptor (16) configured to (i.e. capable of) be connectable to a handpiece (12) (figure 1A), and an extension tube (see figure 2 below) configured to (i.e. capable of) be partially received within the adaptor (see figure 2 below), the extension tube (see figure 2 below) configured to (i.e. capable of) partially receive a drive shaft (18) of a working member (19) (figure 1A). 

    PNG
    media_image1.png
    296
    597
    media_image1.png
    Greyscale

Yet, del Rio’s adaptor lacks the adaptor having a slot and lock screw arrangement, wherein the slot and lock screw arrangement includes a linear slot and a lock screw configured to slide forward and backward along the slot to adjust a position of the lock screw.
However, Crim teaches an adaptor (108) having a slot (109) and lock screw arrangement (111) (figure 5), wherein the slot (109) and lock screw arrangement (111) 

    PNG
    media_image2.png
    335
    414
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide del Rio’s adaptor with a slot and lock screw arrangement, wherein the slot and lock screw arrangement includes a linear slot and a lock screw configured to slide forward and backward along the slot to adjust a position of the lock screw as taught by Crim, since such a modification would provide additional securement for locking the parts together. 
Thus, the modified del Rio’s medical device has wherein the slot and lock screw arrangement (figure 5 of Crim) is configured to (i.e. capable of) adjustably lock the extension tube (see figure 2 of del Rio above) along the drive shaft of the working member (19 of del Rio).

Regarding claim 3, the modified del Rio’s medical device has wherein the locking ring (14 of del Rio) is configured to (i.e. capable of) have one or more slots (see element 171 of figure 1B of del Rio).
Regarding claim 4, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) are configured to (i.e. capable of) work together with a locking pin (178 of del Rio) to lock the drive shaft of the working member (19 of del Rio).
Regarding claim 5, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) comprise one set of open slots (considered open when parts are disassembled).
Regarding claim 6, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) comprise one set of hidden slots (considered hidden when parts are assembled). 
Regarding claim 7, del Rio discloses a medical device (10) (figure 1A) comprising a locking ring (e.g. 14, 34, 36) including an inner passageway (considered inner passageway as wherein a portion of element 14 is situated within elements 34 and 36, see figures 1B and 2) configured to (i.e. capable of) receive a portion of a handpiece (considered as another portion of element 14) therethough (figure 1A), an adaptor (16), the adaptor (16) configured to (i.e. capable of) be connectable (considered as an 
Yet, del Rio’s adaptor lacks the adaptor having a slot and lock screw arrangement.
However, Crim teaches an adaptor (108) having a slot (109) and lock screw arrangement (111) (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide del Rio’s adaptor with a slot and lock screw arrangement as taught by Crim, since such a modification would provide additional securement for locking the parts together. 
Thus, the modified del Rio’s medical device has wherein the slot and lock screw arrangement (figure 5 of Crim) is configured to (i.e. capable of) adjustably lock the extension tube (see figure 2 of del Rio above) along the drive shaft of the working member (19 of del Rio).
Regarding claim 8, the modified del Rio’s medical device has wherein the locking ring (e.g. 14, 34, 36 of del Rio) is configured to (i.e. capable of) have one or more slots (see element 171 of figure 1B of del Rio). 
Regarding claim 9, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) are configured to (i.e. capable of) 
Regarding claim 10, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) comprise one set of open slots (considered open when parts are disassembled).
Regarding claim 11, the modified del Rio’s medical device has wherein the one or more slots (see element 171 of figure 1B of del Rio) comprise one set of hidden slots (considered hidden when parts are assembled).

Allowable Subject Matter
Claims 12-16, 18, and 19 are allowed.

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 6-14, under 35 U.S.C. 103, of the Remarks are directed to the amended claims and the combination of references (del Rio in view of Crim). Applicant argues on page 9 of the Remarks that “what Crim actually discloses is a helical slot that permits rotational and axial displacement of the outer cutter relative to the inner cutter. Thus, the shape of Crim's slot and the type of motion it allows for is different than "the slot and lock screw arrangement [including] a linear slot and a lock screw configured to slide forward and backward along the slot to adjust a position of the lock screw" as presently recited in amended independent claim 1. However, the generally claimed, Crim discloses an adaptor (108) having a slot (109) and lock screw arrangement (111) (figure 5), wherein the slot (109) and lock screw arrangement (111) includes a linear slot (portion of element 109, see figure 5 above) and a lock screw (111) configured to (i.e. capable of) slide forward (see figure 5 above) and backward (see figure 5 above) along the slot to adjust a position of the lock screw (111).
Applicant argues on page 11 of the Remarks that “the alleged locking ring of del Rio is not configured to receive a portion of the alleged handpiece as presently claimed”. However, the Examiner respectfully disagrees because as generally claimed, del Rio discloses a locking ring (e.g. 14, 34, 36) including an inner passageway (considered inner passageway as wherein a portion of element 14 is situated within elements 34 and 36, see figures 1B and 22) configured to (i.e. capable of) receive a portion of a handpiece (considered as another portion of element 14) therethough (figure 1A). The Examiner notes that applicant has not positively claimed that the handpiece is a separate and distinct element from the locking ring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SI MING KU/Primary Examiner, Art Unit 3775